Citation Nr: 0516920	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2001 and 
July 2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In an August 2002 substantive appeal, the veteran requested a 
Board hearing at the RO.  However, he subsequently canceled 
his hearing request in writing in September 2002.

The issue of entitlement to service connection for sexual 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1997 decision, the RO denied the claim for 
service connection for peripheral neuropathy; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain evidence associated with the claims file since 
the May 1997 decision was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for peripheral neuropathy.

3.  Peripheral neuropathy is attributable to the veteran's 
active duty service.

4.  Prostate cancer is attributable to the veteran's active 
duty service.




CONCLUSIONS OF LAW

1.  The May 1997 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2004). 

2.  Evidence received since the final May 1997 RO 
determination, in which the RO denied service connection for 
peripheral neuropathy, is new and material, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

3.  Peripheral neuropathy was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  Prostate cancer was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pellegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the Board 
need not consider the question of VCAA compliance since there 
is no detriment to the veteran as a result of any VCAA 
deficiencies.  This is in view of the favorable outcomes 
regarding the application to reopen a claim of entitlement to 
service connection for peripheral neuropathy and the 
underlying claim of service connection, as well as the claim 
of entitlement to service connection for prostate cancer.

II.  New and Material Evidence

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Here, the last final denial pertinent to the claim for 
service connection for peripheral neuropathy was the RO's May 
1997 denial of service connection.  The veteran was notified 
of that determination, but he did not initiate an appeal by 
filing a timely notice of disagreement.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  Although not clearly articulated 
by the RO, it appears that in the November 2001 rating 
decision the RO effectively determined that new and material 
evidence had been received to reopen the veteran's claim for 
this disability.  The RO then proceeded to deny the claim on 
the merits.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the October 
2000 date of claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence considered at the time of the May 1997 adverse 
rating decision includes the veteran's service medical 
records that are devoid of any findings or treatment related 
to peripheral neuropathy; a February 1974 VA examination 
report devoid of any findings or treatment related to 
peripheral neuropathy; a July 1996 letter from Alfred R. 
Johnson, D.O., of the Environmental Health Center, and a lab 
report, showing that the veteran had breakdown products of 
DDT in his blood and had been exposed to DDT.  

Evidence submitted after the May 1997 adverse rating decision 
includes medical evidence diagnosing the veteran as having 
peripheral neuropathy, statements from fellow servicemen and 
a widow corroborating the veteran's assertion regarding 
exposure to DDT, and medical evidence relating such exposure 
to his peripheral neuropathy.  Also submitted was a 
photograph of a can labeled "Insecticide, Aerosol DDT and 
Allethrin."  The label also contains the weight, stock 
number and active ingredients and identifies the company that 
manufactured the product.  The Board finds that this evidence 
is new, in that it has not been previously considered by 
agency decision makers, and is not cumulative or duplicative 
of evidence previously considered.  It is also material in 
that it is relevant in showing that the veteran has been 
diagnosed as having peripheral neuropathy, something that was 
not shown by the evidence prior to May 1997.  Further, the 
evidence pertains to the claimed event in service, i.e., 
exposure to DDT, and provides a nexus between such an event 
and peripheral neuropathy.  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  Hence, the Board finds that the 
criteria for reopening the veteran's claim for service 
connection for peripheral neuropathy have been met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection

Turning to the merits of the now reopened claim for service 
connection for peripheral neuropathy, as well as the claim 
for service connection for prostate cancer, applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The inservice event the veteran claims caused his peripheral 
neuropathy and prostate cancer is exposure to DDT while 
serving at McDill Air Force Base in Florida.  His service 
personnel record (DD Form 214) shows that he did serve at 
McDill Air Force Base and that he had been assigned to the 
305th Periodic Maintenance Squadron.  

As a starting point, there is no disputing the fact that the 
veteran was exposed to DDT at some point.  This is based on a 
July 1996 letter from Alfred R. Johnson, D.O., who, after 
reviewing a May 1996 lab report, said the results showed 
breakdown products of DDT in the veteran's system.  He went 
on to state that the report verified that the veteran did 
indeed have an exposure to DDT and related products of the 
chlorinated pesticide family.  Thus, the question is not 
whether the veteran was exposed to DDT, but that whether such 
exposure occurred in service.  

As a layman, the veteran is competent to report his inservice 
exposure to DDT spraying while serving at McDill Air Force 
Base in Florida.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As far as other evidence verifying such exposure, 
there is no indication from the veteran's service medical 
records that he was exposed to DDT.  However, he did submit 
corroborating statements from two fellow servicemen and the 
widow of a fellow serviceman who lived on the base at the 
same time as the veteran.  Fellow serviceman A.P. stated in 
March 1997 that he had been on grass detail in service for 
several weeks with most of his squadron, including the 
veteran, and that they had been issued "DDT based insect 
repellant " in an aerosol type can.  He also said that the 
base had been sprayed on a regular basis with DDT by a C-47 
equipped crop duster type spray boom, and had been treated on 
a regular basis by a DDT fogging truck.  The widow of another 
fellow servicemen submitted a statement in October 2000 
attesting to the veteran's initial assignment to grass 
cutting detail at Fort McDill Air Force Base.  She said that 
the grass was always wet from being fogged with DDT the night 
before, and that the fog truck went all over the air base on 
a daily basis spraying for mosquitos.  The third statement 
was from fellow serviceman, M.P., who said in that he lived 
off base and was not aware of any spraying for mosquitos 
around Fort McDill Air Force Base, but that he did frequent 
drive-in theaters at night and that these theaters had been 
sprayed with a fogging device that drove between the rows of 
cars; though he didn't know what chemicals were used.  

In light of the plausibility of the veteran's claimed 
exposure to DDT in service and the corroborating statements 
outlined above, as well as the lack of any evidence negating 
such exposure, and, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran was exposed 
to DDT in service.  38 C.F.R. § 3.102.  

As noted above, the medical evidence establishes that the 
veteran has peripheral neuropathy.  This evidence includes a 
May 1997 initial evaluation report from the Neuromuscular 
Clinic at Southwestern Medical Center diagnosing the veteran 
as having peripheral neuropathy (of unknown etiology), and a 
February 2001 VA examination report diagnosing the veteran as 
having peripheral neuropathy involving both lower extremities 
distal to the knees.  As far as nexus evidence, there is a 
January 1998 record from Billy R. Boring Jr., M.D., stating 
that "It is believed that the DDT may have contributed to 
[the veteran's] peripheral neuropathy," and the September 
1997 opinion from Gil I. Wolfe, M.D. that, "while it was a 
matter of speculation to associate [the veteran's] DDT 
exposure with his neuropathy, given the neurotoxic potential 
of DDT, it is a possibility that his neuropathy is related to 
DDT exposure in the past."  There is also the July 2000 
statement from William J. Rea, M.D., of the Environmental 
Health Center who said that it was possible that [the 
veteran's] current medical condition and neurologic 
dysfunctions were related to DDT exposure.  Additionally, a 
February 2001 VA examiner stated the following:

Looking over the chemical and 
physiological affects of DDT, indeed it 
is acknowledged and reported that it has 
a neurotoxic side affect.  So based on 
this, we have to grant the possibility to 
the veteran that his current peripheral 
neuropathy is indeed secondary and 
grossly influenced by the DDT toxicity 
even if it is present after so many 
years.  Peripheral neuropathies often 
improve or even disappear after time.  
This is by no means a law.  Absolute 
proof of the causation cannot be proven 
and disproven, but I think we have to 
give the benefit of the doubt of the 
veteran and the strong clinical findings, 
and his history would indicate that the 
DDT toxicity is the fundamental cause of 
his peripheral neuropathy.

While the medical nexus evidence outlined above speculatively 
links the veteran's peripheral neuropathy to DDT exposure, 
Dr. Rea provided a more persuasive opinion in an April 2004 
by stating the following, "As with his previous diagnosis of 
peripheral neuropathy, it at least 51% or more likely that 
[the veteran's] diagnosis of prostate cancer is related to 
DDT exposure."  

In view of the opinions above, particularly Dr. Rea's most 
recent opinion in April 2004, and the lack of any evidence to 
the contrary, the Board finds that the preponderance of the 
evidence favors a link between the veteran's inservice 
exposure to DDT and peripheral neuropathy.  The Board also 
finds that the preponderance of the evidence favors a link 
between the veteran's exposure to DDT and prostate cancer in 
view of Dr. Rea's opinion linking the veteran's prostate 
cancer to DDT exposure with a probability of "at least 51% 
or more."  Accordingly, the claims for entitlement to 
service connection for peripheral neuropathy and prostate 
cancer are granted.


ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.

Entitlement to service connection for prostate cancer is 
granted.


REMAND

The basis of the RO's denial of the claim for sexual 
dysfunction, namely impotence, in July 2004 is that it is not 
related to his active duty service.  However, in the August 
2004 notice of disagreement, the veteran's representative 
indicated that the veteran's impotence is secondary to his 
prostate cancer.  Thus, in view of the grant of the veteran's 
claim for service connection for prostate cancer, this theory 
of service connection warrants further consideration.  See 
38 C.F.R. § 3.310.  Accordingly, the veteran should be 
afforded a VA examination to determine the etiologically of 
his impotence, to include the question of whether it is 
proximately related to his prostate cancer.  38 U.S.C.A. 
§ 5103A(d).  This is particularly so in view of medical 
records showing that the veteran complained of impotence 
years prior his diagnosis of prostate cancer and the 
uncertainty as to the date of onset of his prostate cancer.  

Based on the foregoing, this claim is REMANDED for the 
following action:

1.  The RO should afford the veteran a VA 
urologic examination for the purpose of 
determining the nature and etiology of 
his sexual dysfunction, i.e., impotence.  
Any tests or studies deemed appropriate 
by the examiner to make this 
determination should be undertaken.  The 
examiner should be asked to review the 
evidence contained in the claims file, 
along with a copy of this REMAND, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  The examiner 
should assess the nature and approximate 
date of onset of the veteran's impotence, 
and offer an opinion as to whether it is 
at least as likely as not that his 
impotence is proximately related to 
service or to his service-connected 
prostate disability.  The examiner should 
set forth in detail all findings that 
provide a basis for the opinion.

2.  Thereafter, the RO should readjudicate 
the claim for entitlement to service 
connection for sexual dysfunction, namely 
impotence.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


